Citation Nr: 1645004	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  13-01 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gout, to include secondary to service connected disease or injury.  


REPRESENTATION

Appellant (Veteran) represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1955 to August 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In June 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been included in the record.  In October 2015 and April 2016, this matter was remanded by the Board for additional development.  The case is again before the Board for appellate review.  

The record in this matter consists entirely of electronic claims files and has been reviewed.  No new and relevant evidence has been added to the record since the August 2016 Supplemental Statement of the Case (SSOC).  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the October 2015 and April 2016 remands, the Board requested medical inquiry into the Veteran's service connection claim for gout.  In the April 2016 remand, the Board noted that the Veteran underwent VA examination in November 2015.  The Board requested another opinion because the November 2015 opinion did not adequately address the issue of whether gout was secondarily service connected to degenerative joint disease of both ankles and feet.  In particular, the examiner did not adequately address whether these service-connected disabilities aggravated the Veteran's gout.  38 C.F.R. § 3.310 (2015).  

In response, a June 2016 addendum opinion was included in the record.  Another remand is warranted, however.  With regard to the issue of aggravation, the June 2016 opinion merely reiterates the statements offered in November 2015.  The examiner stated that gout did not relate to the arthritic disabilities, but did not specifically address the issue of aggravation, as the Board requested in the April 2016 remand.  As such, remand for another addendum opinion is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Lastly, any outstanding VA treatment records should be included in the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Include in the record any outstanding VA treatment records, the most recent of which are dated in July 2014.

2.  Return the Veteran's case to the VA examiner who wrote the November 2015 and June 2016 reports (or suitable substitute) for review and elaboration of his reports.  The examiner should review the entire claims folder, and then respond to the following question. 

Is it as likely as not (i.e., probability of 50 percent or greater) that gout has been aggravated (i.e., worsened beyond the natural progress) by service-connected degenerative joint disease in the ankles and feet?  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder. 

Please provide a rationale for any opinion rendered. 

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claim should be readjudicated.  All evidence received since the August 2016 SSOC should be considered.  If any benefit sought remains denied, the Veteran should be provided a new SSOC. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

